

117 S1947 IS: Visit America Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1947IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Sullivan (for himself, Mr. Schatz, Mr. King, Ms. Cortez Masto, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo authorize the position of Assistant Secretary of Commerce for Travel and Tourism, to statutorily establish the United States Travel and Tourism Advisory Board, and for other purposes.1.Short titleThis Act may be cited as the Visit America Act.2.PurposesThe purposes of this Act are—(1)to support the travel and tourism industry, which produces economic impacts that are vital our national economy; (2)to address the recent decline in the percentage of international travelers who visit the United States; and(3)to establish national goals for international visitors to the United States, including—(A)recommendations for achieving such goals and timelines for implementing such recommendations; (B)coordination between Federal and State agencies;(C)the resources needed by each Government agency to achieve such goals; and(D)national travel export goals.3.Sense of CongressIt is the sense of Congress that—(1)the national goal for international visitors referred to in section 2(3) should reach 116,000,000 per year by 2028;(2)the national goal for travel exports referred to in section 2(3)(D) should reach $445,000,000,000 by 2028;(3)the travel industry is an essential part of the United States services exports with respect to both business travel and leisure travel;(4)the promotion of travel and visitation by Brand USA is vital to increasing visitation and articulating the visitation laws of the United States; and(5)there is an urgent need for a coordinated travel and tourism industry response and strategy in the event of unforeseen circumstances leading to a decline in travel or tourism. 4.Assistant Secretary for Travel and TourismSection 2(d) of the Reorganization Plan Numbered 3 of 1979 (93 Stat. 1382; 5 U.S.C. App.) is amended—(1)by striking There shall be in the Department two additional Assistant Secretaries and inserting (1) There shall be in the Department 3 additional Assistant Secretaries, including the Assistant Secretary of Commerce for Travel and Tourism,; and(2)by adding at the end the following:(2)The Assistant Secretary of Commerce for Travel and Tourism shall—(A)be appointed by the President, subject to the advice and consent of the Senate; and (B)report directly to the Under Secretary for International Trade..5.Responsibilities of the Assistant Secretary of Commerce for Travel and Tourism(a)Visitation goalsThe Assistant Secretary of Commerce for Travel and Tourism (referred to in this section as the Assistant Secretary), appointed pursuant to section 2(d) of the Reorganization Plan Numbered 3 of 1979, as amended by section 4, shall—(1)establish an annual goal for—(A)the number of international visitors to the United States; and(B)travel exports;(2)develop recommendations for achieving the visitation goals established pursuant to paragraph (1);(3)ensure coordination between—(A)the Department of Commerce, the Department of Homeland Security, the Department of State, the Department of Transportation, the Department of Labor for policy development and recommendations for utilizing:(i)the National Travel and Tourism Office;(ii)Brand USA;(iii)the United States Travel and Tourism Advisory Board;(iv)the Task Force on Travel and Tourism established by Executive Order 13597 of January 19, 2012; and(v)travel industry partners, including public and private destination marketing organizations and travel and tourism suppliers;(4)establish short, medium, and long-term timelines for implementing the recommendations developed pursuant to paragraph (2); and(5)conduct Federal agency needs assessments to identify the resources, statutory or regulatory changes, and private sector engagement needed to achieve the annual visitation goals.(b)Visa adjudicationThe Assistant Secretary, in consultation with the Secretary of State and the Secretary of Homeland Security, shall—(1)provide support for improving visitor visa processing with respect to—(A)the maximum time for processing visas, by visitation type;(B)regulatory and policy changes needed to meet the visa processing goals referred to in subparagraph (A), including changes regarding technology, processing centers, and training; and(C)streamlining visa applications and adjudications, including application design and data collection procedures; and(2)explore opportunities to establish pilot programs to integrate technology into the visitor visa adjudication process, including video conferencing and biometrics.(c)Domestic travelThe Assistant Secretary shall—(1)conduct a study to better understand domestic policy options for supporting competitiveness with respect to the strengths, weaknesses, and growth of the domestic travel industry;(2)develop recommendations and goals to support domestic tourism, separated by business and leisure; and(3)engage public and private stakeholders to support domestic tourism.(d)WorkforceThe Assistant Secretary—(1)in coordination with the Secretary of Labor, shall provide timely and reliable workforce data regarding workforce and labor market needs;(2)shall work to improve tourism industry data collection by the Bureau of Economic Analysis; and(3)shall provide recommendations for policy enhancements and streamlining.(e)Travel export promotionThe Assistant Secretary, in coordination with the Director General of the United States and Foreign Commercial Service, shall work to promote and facilitate travel exports abroad and ensure competitiveness by—(1)participating in and organizing meetings, incentives, conferences, and exhibitions;(2)emphasizing rural and other destinations rich in cultural heritage or ecological tourism, among other uniquely American destinations; and(3)promoting sports and recreation events and activities.(f)Travel securityThe Assistant Secretary shall investigate and provide recommendations regarding utilizing and expanding existing security programs to better meet the needs of the United States travel and tourism industry, including—(1)the Visa Waiver Program authorized under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187);(2)preclearance operations;(3)the Trusted Traveler Program;(4)the biometric entry-exit control system required under section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1221 note); and(5)the establishment of a system to provide increased resilience to travel during pandemics.(g)Recovery strategy(1)Initial recovery strategyNot later than 60 days after the date of the enactment of this Act, the Assistant Secretary, in consultation with the United States Travel and Tourism Advisory Board and travel industry partners, shall develop and implement a COVID–19 pandemic recovery strategy to assist in the United States travel and tourism industry to quickly recover from the travel restrictions necessitated by the pandemic. (2)Future recovery strategiesAfter assisting in the implementation of the strategy developed pursuant to paragraph (1), the Assistant Secretary, in consultation with the entities referred to in such paragraph, shall develop additional recovery strategies for the travel and tourism industry in anticipation of other unforeseen catastrophic events that would significantly affect the travel and tourism industry, such as hurricanes, floods, tsunamis, tornadoes, or pandemics.(h)Reporting requirements(1)Assistant secretaryThe Assistant Secretary shall produce an annual forecasting report on the travel and tourism industry, which shall include current and anticipated—(A)domestic employment needs;(B)international inbound volume and spending, taking into account the lasting effects of the COVID–19 pandemic and the impact of the recovery strategy implemented pursuant to subsection (g)(1); and(C)domestic volume and spending, including Federal and State public land travel and tourism data.(2)Bureau of economic analysisThe Director of the Bureau of Economic Analysis should update the Travel and Tourism Satellite Accounts quarterly, including—(A)State level travel and tourism export data;(B)travel and tourism workforce data for full-time and part-time employment; and(C)Federal and State public lands visitation and spending data.(3)National travel and tourism officeThe Director of the National Travel and Tourism Office shall—(A)report international arrival and spending data on a regular monthly schedule; and(B)shall include questions in the Survey of International Air Travelers regarding wait-times, visits to public lands, and State data, to the extent applicable. 6.Travel and tourism strategy(a)In generalThe Secretary of Commerce, in consultation with the United States Travel and Tourism Advisory Board, shall develop and submit to Congress a 10-year travel and tourism strategy, which shall include—(1)the establishment of goals with respect to the number of annual international visitors to the United States and the annual amount of travel exports during such 10-year period;(2)the resources needed to achieve the goals established pursuant to paragraph (1); and(3)recommendations for statutory or regulatory changes that would be necessary to achieve such goals.(b)Interagency coordinationThe Secretary of Commerce shall coordinate an interagency strategy with the Secretary of State and the Secretary of Homeland Security for—(1)identify impediments to reaching the goals referred to in subsection (a)(1); and (2)recommends solutions for overcoming such impediments.7.United States Travel and Tourism Advisory BoardSection 3 of the Act entitled An Act to encourage travel in the United States, and for other purposes (15 U.S.C. 1546) is amended—(1)by amending the section heading to read as follows: United States Travel and Tourism Advisory Board; Advisory Committee for Promotion of Tourist Travel; and(2)by striking The Secretary of Commerce is authorized and inserting the following:(a)United States Travel and Tourism Advisory Board(1)In generalThere is established the United States Travel and Tourism Advisory Board (referred to in this subsection as the Board), which shall be composed of not more than 32 members, who shall be appointed by the Secretary of Commerce for 2-year terms from among companies and organizations in the travel and tourism industry.(2)Executive directorThe Assistant Secretary for Travel and Tourism shall serve as the Executive Director of the Board.(3)Executive secretariatThe National Travel and Tourism Office of the International Trade Administration shall serve as the Executive Secretariat for the Board.(4)FunctionsThe Board shall comply with its Charter, including—(A)serving as the advisory body to the Secretary of Commerce on matters relating to the travel and tourism industry in the United States;(B)advising the Secretary of Commerce on government policies and programs that affect the United States travel and tourism industry;(C)offering counsel on current and emerging issues;(D)providing a forum for discussing and proposing solutions to problems related to the travel and tourism industry; and(E)examining the domestic travel and tourism industry as an economic engine.(5)Recovery strategyThe Board shall assist the Assistant Secretary in the development and implementation of the COVID–19 pandemic recovery strategy required under section 5(g)(1) of the Visit America Act.(b)Advisory Committee for Promotion of Tourist TravelThe Secretary of Commerce is authorized.